             Case 3:18-cv-00133-KGB Document 83 Filed 12/09/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   JONESBORO DIVISION

JORDAN HICKS, Individually and on
Behalf of All Others Similarly Situated                                                PLAINTIFF

vs.                                     No. 3:18-CV-133-KGB

LINDSEY MANAGEMENT, CO., INC.,
And SCOTT ROGERSON                                                                  DEFENDANTS


               DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT

           COME NOW Defendants, Lindsey Management Co., Inc. (“Lindsey”), and Scott

Rogerson, by and through their undersigned counsel, FRIDAY, ELDREDGE & CLARK, LLP, and for

their Cross-Motion for Summary Judgment state:

      1.   Plaintiffs filed their Motion for Partial Summary Judgment on August 28, 2019. Since

           that time, and with this Court’s allowance (see Doc. No. 72), the parties have conducted

           additional discovery, and Defendants now respond to Plaintiffs’ Partial Motion for

           Summary Judgment and file their Cross-Motion for Summary Judgment on the same basis.


      2. The question of law at issue in this case is a narrow one: does the Fair Labor Standards

           Act (“FLSA”) require the inclusion of a rent discount in an employee’s regular rate of pay

           even when the rent discount is not used to compensate or otherwise benefit an employee?

      3. Because both parties ask this Court to answer the same question, Defendants’ argument

           both refutes Plaintiffs’ Motion for Partial Summary Judgment and supports Defendants’

           Motion for Partial Judgment because they are two sides of the same coin.




FEC\26907\0006\7387847.v1-12/9/19
          Case 3:18-cv-00133-KGB Document 83 Filed 12/09/19 Page 2 of 4




    4. Accordingly, Defendants incorporate by reference the argument in their Response to

        Plaintiffs’ Motion for Partial Summary Judgment and Brief in Support of Motion for

        Summary Judgment.

    5. Plaintiffs worked in hourly positions at various apartment communities managed by

        Lindsey Management Co., Inc. (“Lindsey”). All Plaintiffs were required to live onsite in

        the apartment community where they worked.

    6. Plaintiffs contend that rent discounts should have been included in their regular rate for the

        purposes of calculating overtime.

    7. There is no genuine issue of material fact that neither Defendants nor Plaintiffs viewed the

        rent discount as a form of compensation.

    8. Instead, the evidence shows the requirement for employees to live onsite at the apartment

        community where they worked, and the accompanying rent discount, were for the benefit

        of the apartment community owner.

    9. Further, there is no dispute that Defendants met their minimum wage obligations and paid

        overtime for all hours worked.

    10. Where an employer furnishes lodging or other facilities to employees primarily for the

        employer’s own benefit or convenience, the cost of furnishing those facilities is not

        recognized as reasonable, and therefore, is not included in computing wages as a matter of

        law. See 29 C.F.R. § 531.3(d)(1); see also 29 C.F.R. § 531.32(c).

    11. There is no genuine issue of material fact that plaintiffs received a rent discount primarily

        for the benefit of the apartment community owner. Indeed, plaintiffs who were deposed

        nearly universally agreed that the rent discount was for the apartment community’s benefit

        and not their own.

                                                 2
FEC\26907\0006\7387847.v1-12/9/19
          Case 3:18-cv-00133-KGB Document 83 Filed 12/09/19 Page 3 of 4




    12. Plaintiffs offer an overly simplistic and erroneous argument of the law.

    13. Accordingly, this Court should deny Plaintiffs’ Motion for Partial Summary Judgment, and

        grant Defendants’ Motion for Summary Judgment.

    14. Defendants incorporate by reference the reasoning stated in their Response to Plaintiffs’

        Motion for Partial Summary Judgment and Brief in Support of Defendants’ Cross-Motion

        for Summary Judgment, and file the following supporting exhibits herewith:

            a. Exhibit 1- Affidavit of Jessie O. (“Job”) Branch

            b. Exhibit 2- Affidavit of Betsy Fox with Exhibits:

                     i. A- Shantell Standridge Separation Notice

                     ii. B- Taylor Deralau Separation Notice

                    iii. C- Brock Gooden Separation Notice

                    iv. D- Complete Copy of Job Announcement from Lindsey Management
                        Website

            c. Exhibit 3- Affidavit of Jonathan Miller with Exhibit:

                     i. A- Austin Calloway Separation Notice

            d. Exhibit 4- Betsy Fox Deposition Excerpts

            e. Exhibit 5- Andrew Cox Deposition Excerpts

            f. Exhibit 6- Stewart Hegemann Deposition Excerpts

            g. Exhibit 7- Vivian Shubin Deposition Excerpts

            h. Exhibit 8- Jordan Hicks Deposition Excerpts

            i. Exhibit 9- Edward Robinson Deposition Excerpts

        WHEREFORE, for the foregoing reasons, Defendants pray this Court GRANT their Cross-

Motion for Summary Judgment, for their costs, and for all other just and proper relief.


                                                 3
FEC\26907\0006\7387847.v1-12/9/19
          Case 3:18-cv-00133-KGB Document 83 Filed 12/09/19 Page 4 of 4




                                            Respectfully submitted,

                                            Michael S. Moore (Ark. Bar No. 82112)
                                            Friday, Eldredge & Clark, LLP
                                            400 W. Capitol Ave., Ste. 2000
                                            Little Rock, AR 72201
                                            (501) 370-1526
                                            mmoore@fridayfirm.com

                                            Attorneys for Defendants
                                            Lindsey Management Co., Inc.
                                            and Scott Rogerson




                                        4
FEC\26907\0006\7387847.v1-12/9/19
